1
2
3
4
5
6
7
8
9               THE UNITED STATES DISTRICT COURT
         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11   CHANTELL PEREZ, an individual          ) Case No. 2:20-cv-03199-CBM-SKx
     and on behalf of all those similarly   )
12   situated; BEATRICE LOPEZ, an           ) JUDGMENT IN FAVOR OR
13   individual; and MARLENE                ) PLAINTIFF MARLENE CARBAJAL
     CARBAJAL, an individual.               )
14                                          )
15                      Plaintiff,          )
             vs.                            )
16                                          )
17   DISCOVER ENTERTAINMENT,                )
     INC., a California Corporation;        )
18   LONG KIM HUOT, an individual;          )
19   TAWNY HUOT, an individual;             )
     ANDY SO, an individual; DOE            )
20   MANAGERS 1-3; and DOES 4-              )
21   100, inclusive,                        )
                                            )
22                     Defendants.          )
23                                          )
                                            )
24                                          )
25                                          )

26
27
28

                   JUDGMENT IN FAVOR OF PLAINTIFF MARLENE CARBAJAL
                                            –1–
1          On April 23, 2021, defendants Discover Entertainment, Inc., Long Kim
2    Huot, Tawny Huot, and Andy So’s (collectively, “Defendants”) served plaintiff
3    Marlene Carbajal (“Plaintiff”) with a Fed. R. Civ. P. 68 Offer of Judgment in this
4    action in the amount of SIXTY THOUSAND U.S. DOLLARS ($60,000.00),
5    inclusive of costs and attorneys’ fees. On April 23, 2021, Plaintiff accepted the
6    offer. See Dkt. 30.
7          In accordance with the Offer of Judgment and Notice of Acceptance,
8    Plaintiff shall have and recover from Defendants, jointly and severally, the total
9    sum of SIXTY THOUSAND U.S. DOLLARS ($60,000.00), inclusive of costs
10   and attorneys’ fees.
11         Accordingly, it is ORDERED AND ADJUDGED that a Final Judgment is
12   entered for Plaintiff and against Defendants for the total sum of SIXTY
13   THOUSAND U.S. DOLLARS ($60,000.00), inclusive of costs and attorneys’
14   fees, with interest at the legal rate of ten percent (10%) per annum from the date
15   of the entry of this Judgment. Each party shall bear their own costs and fees.
16         IT IS SO ORDERED.
17
18
19    Dated: MAY 21, 2021
                                            HONORABLE CONSUELO B. MARSHALL
20                                            UNITED STATES DISTRICT JUDGE
21
                                                     CC: FISCAL
22
23
24
25
26
27
28

                    JUDGMENT IN FAVOR OF PLAINTIFF MARLENE CARBAJAL
                                            –2–
